department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision date ag sim fia employer_identification_number contact person identification_number telephone number t- 0-by dear sir or madam this is in reply to a letter dated date requesting a ruling on the proper treatment of c’s proposed matching gifts program for employees directors officers and retirees of b under sec_4941 sec_4942 and sec_4945 of the internal_revenue_code c is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 b is public_utility providing electricity service throughout the state of d b maintains an educational matching gifts program for all of its employees officers retirees and directors b also matches gifts of regular part-time employees routinely scheduled to work at least big_number hours each year accredited educational institutions located in the united_states that have been accorded exempt status under sec_501 of the code and are not private_foundations under sec_509 eligible institutions also include alumni funds foundations or associations and technical schools that have been accorded exempt status under sec_501 of the code and are not private_foundations under sec_509 only gifts that support the primary educational objectives of the institution are matched b matches gifts made to bona_fide degree granting c proposes to adopt and implement an educational matching gifts program that is identical to the current program provided by b with additional restrictions as set forth below however c may expand the eligible charitable donees to include for example arts and cultural organizations any such expansion would only include organizations that have been accorded exempt status under sec_501 of the code and are not private_foundations under sec_509 c would not match any gifts made by participants in the b matching gifts program prior to the termination of that program the c educational matching gift program will have the following additional conditions and restrictions ineligible gifts will include gifts to elementary or secondary schools independent scholarship funds dues gifts or subscription fees to alumni groups booster clubs or similar organizations whose purpose is other than a strict contribution to the institution’s educational objectives gifts for non-scholastic programs such as athletics including booster clubs or stadium construction and payments of tuition or student expenses pledges tithes or other church-related financial commitments c will not match charitable_contributions made by any organization which is controlled by c or indirectly by one or more disqualified persons as defined in sec_4946 with respect to c pursuant to the c program for every one dollar of gifts made by a program participant gifts in the range of dollar_figure to dollar_figure c will make a charitable_contribution of one dollar from dollar_figure to dollar_figure are matched pincite cents on the dollar dollar_figure are matched pincite cents on the dollar the minimum donation made by a program participant that c will match is dollar_figure the annual maximum gifts that will be matched is dollar_figure the lifetime maximum gifts that will be matched is dollar_figure gifts over dollar_figure are only matched if the funds are used to memorialize or honor deceased retired or former b employees gifts from dollar_figure to c will expressly prohibit matching any individual legal_obligation of a program participant or anyone else and will provide that the program will not result in any economic benefit to a program participant c will make a matching_contribution only after a participant’s contribution is actually paid to the donee organization and not merely pledged the donee organization will be required to certify that the program participant’s contribution has been received and further to agree that no payment received from c will be used to reduce or satisfy any obligation of the program participant or anyone else c will only permit earmarking any gift to a particular fund or purpose as long as c or any disqualified_person to c does not directly or indirectly control the fund or activity c will only match gifts of cash or marketable_securities having a quoted value neither c nor b has entered into a collective bargained or other contract that provides that either c or b will make matching gifts under the matching gifts program sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code includes in the definition of self-dealing any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_53 d -2 f of the foundation and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a private_foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4942_a_-3 of the regulations defines qualifying distributions to include amounts paid to accomplish one or more purposes described in sec_170 or sec_170 or amounts paid to acquire an asset used in carrying out such purposes and are not paid to organizations controlled by disqualified persons sec_53_4946-1 of the regulations provides that the following are disqualified persons with respect to a private_foundation i a substantial_contributor to the foundation as defined in sec_507 and the regulations thereunder ii all foundation managers of the foundation as defined in sec_4946 and paragraph f i of this section you have represented that b’s officers and directors are disqualified persons with regard to b does receive a certain amount of indirect economic benefit from c taking over the c matching gifts program because b’s payments under the program will be reduced and eventually eliminated however there are no contractual or other obligations such as collective bargained agreement to make payments under the matching gifts program these particular facts and circumstances would indicate that any economic benefits to b would be incidental and tenuous and would not rise to the level of self-dealing see sec_53 d - f of the regulations furthermore you have represented all payments made by c pursuant to the matching gifts program will be going to bona_fide educational institutions or other bona_fide charitable organizations that have been granted exempt status under sec_501 of the code moreover such donees will be public_charities and not private_foundations within the meaning of sec_509 aliso the organizations will not be controlled by disqualified persons therefore all transfers made under the matching gifts program would count as qualifying distributions within the meaning of sec_4942 and do not constitute taxable_expenditures within the meaning of sec_4945 of the code accordingly based on the above stated facts and circumstances we rule as follows the matching gifts made by c under c’s matching gift program do not constitute self- dealing within the meaning of sec_4941 of the code the matching gifts under c’s matching gift program will be qualifying distributions within the meaning of sec_4942 of the code the matching gifts under c’s matching gift program will not be taxable_expenditures within the meaning of sec_4945 of the code we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records pee if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely sf v- bk gerald v sack manager exempt_organizations technical group
